Citation Nr: 1337829	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  13-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a service-connected low back disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 to July 1978 and November 1990 to May 1991.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims for entitlement to a disability rating in excess of 10 percent for a low back disability and entitlement to service connection for PTSD.  

The record shows that the Veteran filed a claim of entitlement to service connection for PTSD.  However, the medical evidence of record also indicates that the Veteran may have other psychiatric disorders (e.g. bipolar disorder).  Although not specifically claimed by the Veteran, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include PTSD.

The issues of entitlement to a disability rating in excess of 10 percent for a low back disability and entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied service connection for posttraumatic stress disorder; the Veteran did not submit a notice of disagreement (NOD) and new and material evidence was not received during the relevant appeal periods.

2.  Evidence associated with the claims file since the November 2009 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision, in which the RO denied service connection for PTSD, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for PTSD, received since the RO's November 2009 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's new and material evidence claim for PTSD, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the claim, because the Board is taking favorable action by reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.




New and Material Evidence

In November 2009, the RO denied entitlement to service connection for PTSD.  The Veteran was informed of the decision, but the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.  The RO's November 2009 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103.

The evidence of record for the November 2009 rating decision consisted of the Veteran's service personnel records, service treatment records, and VA Medical Center (VAMC) treatment records.

The basis for the RO's November 2009 denial was that there was no credible supporting evidence of an in-service stressor or medical evidence of a link between the Veteran's current symptoms and an in-service stressor.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the RO's November 2009 rating decision.  Furthermore, for purposes of the "new and material " analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The Veteran submitted a notice of disagreement with the RO's November 2009 rating denying entitlement to service connection for PTSD, which was received by VA in February 2011.  Although untimely for an NOD, the RO took this notice as a claim to reopen the claim.  The Veteran was afforded a VA examination for PTSD in February 2012.  At that examination, the Veteran reported that he was witness to scud missile attacks, which were frightening.  As a lay person, the Veteran is competent to comment upon his personal observations.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  This evidence is not cumulative or redundant of the evidence previously of the record and relates to an unestablished fact necessary to substantiate the claim, specifically whether the Veteran experienced an in-service stressor.  Therefore it is new and material and reopening the claim for service connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened.
REMAND

Reason for Remand:  To provide examinations.

Low Back Disability

The Veteran filed a claim seeking entitlement to a rating in excess of 10 percent for a service-connected low back disability.  The RO issued a statement of the case (SOC) in February 2013 which notes that a VA examination was ordered on March 11, 2011, to which the Veteran failed to report.  The SOC also notes that in August 2011, the Veteran requested that the RO reschedule this examination.  Finally, the SOC notes that the RO rescheduled the examination at VAMC Washington in October 2012, but that the Veteran failed to report and did not show good cause for not reporting.  Although the SOC indicates that the Veteran made contact regarding the initial examination request, no record exists in the claims file documenting this.  It is unclear whether the Veteran received notice regarding the October 2012 examination, and thus, fairness to the Veteran requires that a new examination be provided.  A copy of the notification letter and documentation of any response by the Veteran should be added to the claims file.  

Acquired Psychiatric Disability

The Veteran filed a claim seeking entitlement to service connection for PTSD.  However, the Board finds that the claim contemplates a service connection claim for all currently diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim should focus upon the symptoms the claimant is attempting to service-connect however diagnosed).  

It is unclear from the medical evidence of record whether the Veteran's currently-present psychiatric disorders manifested as a result of his period of active service.  The Veteran was afforded a VA PTSD examination in February 2012, which also indicated a diagnosis of bipolar disorder and noted the presence of an in-service stressor.  The Veteran reported serving as a litter bearer doing morgue duty involving moving and burying dead Iraqis.  The Veteran also stated that he witnessed frightening scud missile attacks. 

The medical evidence of record includes differing opinions as to the diagnosis of the Veteran's PTSD.  The February 2012 VA examiner concluded that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  The examiner reviewed the claims file and noted that the Veteran had multiple hospitalizations where he was given multiple diagnoses, including PTSD.  The claims file contains a February 2009 treatment record from VAMC Washington stating that the Veteran met the initial PTSD criteria.  Further VAMC treatment records from March 2009 and April 2009 document PTSD, as well as symptoms including suicidal ideation, nightmares, flashbacks, panic attacks, and heart palpitations.  
 
Although the February 2012 VA examiner indicated that the Veteran's claims file was reviewed, she failed to address the conflicting medical opinions of record indicating that the Veteran had a recent diagnosis of PTSD meeting the DSM-IV criteria.  As such, a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Furthermore, because the scope of this claim is expanded herein to include psychiatric disorders other than PTSD, the Board finds that a remand is required to obtain a medical opinion as to whether any degree of the Veteran's currently diagnosed psychiatric disorder, to include bipolar disorder as well as PTSD, is related to his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to assess the severity of his service-connected low back disability.  Acquire a copy of the letter sent to the Veteran notifying him of this new VA examination, and incorporate it into the claims file.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  All necessary and appropriate tests should be performed, including range of motion tests using a goniometer.  All subjective complaints and objective findings should be documented, and all diagnoses appropriate to the Veteran's symptoms should be noted.  Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination, flare-ups, and repetitive motion.  All symptoms should be reported in detail.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability present.  Acquire a copy of the letter sent to the Veteran notifying him of this new VA examination, and incorporate it into the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file and all relevant electronic medical records.

The examiner must provide a diagnosis for any current acquired psychiatric conditions, to include PTSD.

 	a.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors, to include fear of hostile military or terrorist activity.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the DSM-IV have not been met.  In rendering the opinions, the VA examiner must take into account and attempt to reconcile other conflicting medical opinions of record.

b.  For each acquired psychiatric disability diagnosed, the examiner must indicate whether the disability had its onset a) prior to service, b) during military service from March 1978 to July 1978 or November 1990 to May 1991, OR c) after service.  In particular, the examiner must state whether it is at least as likely as not (50 percent likelihood or higher) that the disorder arose during service.

	c.  For any disorder the examiner finds had its onset prior to active service, the examiner must indicate whether the pre-service disease worsened in severity during his active service.

If so, the examiner must indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  

In responding to this question, the examiner must note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.	

d.  For any disorder that had its onset after service, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is causally or etiologically related to any in-service disease, event, or injury.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


